            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                     1:20 CV 22 MOC WCM

NATIONAL CASUALTY COMPANY                     )
                                              )
            Plaintiff,                        )
v.                                            )               ORDER
                                              )
NIX FRUIT CO., LLC and                        )
KARYN GURLEY                                  )
                                              )
           Defendants.                        )
_______________________________

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 10) filed by Michael P. Johnson. The Motion indicates

that Mr. Johnson, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff National Casualty Company, and that he seeks the

admission of Chandler L. Smith, who the Motion represents as being a member

in good standing of the Bar of Georgia. It further appears that the requisite

admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 10) and ADMITS

Chandler L. Smith to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                  Signed: April 9, 2020
